Title: From Thomas Jefferson to James Monroe, 15 December 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Dec. 15. 24.
I have examined my letter of Jan. 13. 1803. as well as the indistinct copy given by the copying press permits. in some parts it is illegible. the publication of the whole of the 1st paragraph would merit very serious consideration as respects myself. written when party passions and contests were at their highest, and expressing freely to you with whom I had no reserve, my opinion of the views of the other party which were all but treasonable, they would kindle embers long seeming to be extinguished. and altho at that time the views stated were known to be true, and not doubted at this moment, yet promulgated now they would seem very harsh and renew personal enmities & hatreds which time seems to have quieted. yet I am perfectly willing that such parts as would be useful to you, without committing me to new persecutions, should be made public. with this view I have revised the paragraph, suppressed passages which would be offensive, modified here and there an expression, and now inclose you the form in which I should consent to it’s publication.your letter by mr Ticknor & mr Webster has been duly recieved. with the former I had had acquaintance and correspondence of long standing, and I am much gratified by the acquaintance made with the latter. he is likely to become of great weight in our government ever and faithfully yours.Th: Jefferson